USDC IN/ND case 1:20-cv-00240-DRL-SLC document 35 filed 08/28/20 page 1 of 4


                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF INDIANA
                              FORT WAYNE DIVISION

BLACK & BROWN LIBERATION,                  )
et al.,                                    )
                                           )
       Plaintiffs,                         )
                                           )
              v.                           )         No. 1:20-cv-240-DRL-SLC
                                           )
CITY OF FORT WAYNE,                        )
ALLEN COUNTY SHERIFF, in his               )
official capacity,                         )
                                           )
       Defendants.                         )

       Stipulation to Amend Complaint to Dismiss Certain Claims and Parties

       Come now the parties, all by their respective counsel, and stipulate and agree as

follows.

1.     This action was filed by Plaintiffs against the City of Fort Wayne and the Allen

County Sheriff.

2.     Since the Filing of the Amended Complaint (doc 7), Plaintiff Alisha Rauch has

indicated that she no longer wishes to be a party to the litigation. On August 6, 2020,

Plaintiffs filed their Motion to Voluntarily Dismiss Claims of Alisha Rauch (doc 25).

3.     Plaintiffs also wish to dismiss the Allen County Sheriff as a party to this action,

with the Plaintiffs and the Allen County Sheriff to pay their own costs and attorneys’ fees.

4.     The Allen County Sheriff and the City of Fort Wayne agree to this dismissal, with

the City of Fort Wayne specifically reserving all rights to plead in the future all affirmative
                                               [1]
USDC IN/ND case 1:20-cv-00240-DRL-SLC document 35 filed 08/28/20 page 2 of 4


defenses or claims that may be appropriate related to the conduct of the Allen County

Sheriff as originally pleaded in the Complaint and Amended Complaint, and any such

dismissal of the Sheriff shall not result in any waiver of any procedural or substantive

claims of the City of Fort Wayne.

5.     This dismissal will result in the amending of the previously filed amended

complaint (Dkt. 7) to remove the Allen County Sheriff as a party in this case pursuant to

Federal Rule of Civil Procedure 15.

6.     The parties agree that the City of Fort Wayne should be relieved from answering

any further amended complaint inasmuch as the only change is to remove the Sheriff as

a party, and as the City of Fort Wayne filed its Answer to the Amended Complaint on

August 24, 2020 (doc 29).

7.     To effectuate the further amendment of the Amended Complaint, the parties also

agree that paragraphs 102-123 inclusive of the Amended Complaint should be stricken

due to the dismissal of Plaintiff Alisha Rauch.

       WHEREFORE, the parties stipulate to the amending of the operative complaint in

this case as follows: (1) to dismiss the Plaintiff Alisha Rauch and to strike paragraphs 102-

123 from the Amended Complaint; and (2) to dismiss the Allen County Sheriff from this

action, with the plaintiffs and the Allen County Sheriff to pay their own costs and

attorneys’ fees, and for all other proper relief.




                                              [2]
USDC IN/ND case 1:20-cv-00240-DRL-SLC document 35 filed 08/28/20 page 3 of 4




Kenneth J. Falk                        /s/ J. Spencer Feighner
Gavin M. Rose                          (w/permission)
Stevie J. Pactor                       John O. Feighner
ACLU of Indiana                        J. Spencer Feighner
1031 E. Washington St.                 Joshua C. Friend
Indianapolis, IN 46202                 HALLER& COLVIN, P.C.
317/635-4059                           444 E. Main St.
fax: 317/635-4105                      Fort Wayne, IN 46802
kfalk@aclu-in.org                      260/426-0444
grose@aclu-in.org                      fax: 260/422-0274
spactpr@aclu-in.org                    jfeighner@hallercolv.com
                                       jsf@hallercolvin.com
Attorneys for Plaintiffs               jfriend@hallercolvin.com

                                       Attorneys for Allen County Sheriff




                                       Anne L. Cowgur
                                       Beth A. Copeland
                                       TAFT STETTINIUS & HOLLISTER LLP
                                       One Indiana Square, Suite 3500
                                       Indianapolis, IN 46204
                                       317/713-3500
                                       fax: 317/713-3699
                                       acowgur@taftlaw.com
                                       bcopeland@taftlaw.com



                                       /s/Adam M. Henry
                                       (w/ permission)
                                       Adam M. Henry
                                       Theodore T. Storer
                                       BEERS MALLERS BACKS & SALIN LLP
                                       110 W. Berry St., Suite 1100
                                       Fort Wayne, IN 46802
                                       260/426-9706
                                     [3]
USDC IN/ND case 1:20-cv-00240-DRL-SLC document 35 filed 08/28/20 page 4 of 4


                                       fax: 260/420-1314
                                       amhenry@beersmallers.com
                                       ttstorer@beersmallers.com

                                       Carol Tan Helton
                                       CITY OF FORT WAYNE
                                       Citizens Square
                                       200 E. Berry St., Suite 430
                                       Fort Wayne, IN 46802
                                       260/427-1395
                                       Carol.helton@cityoffortwayne.org

                                       Attorneys for the City of Fort Wayne




                                     [4]
